DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 5/28/2020 has been entered. Claims 1-15 are presented for examination. The information disclosure statement filed on 5/28/2020 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ryu (Ryu – 2013/0207854).
Regarding claims 1 and 14, Ryu discloses an electronic device comprising: 
a first plate comprising a first peripheral portion having a first length and extending in a first direction, a second peripheral portion having a second length that is longer than the first length and extending in a second direction that is substantially perpendicular to the first direction, a third peripheral portion having the first length and extending in parallel to the first 
a second plate facing an opposite side of the first plate (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158,   top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115); 
a housing comprising a side member comprising a first conductive portion having a third length that is shorter than the first length, extending along the first peripheral portion, and comprising a first end and a second end, a second conductive portion having a fourth length that is shorter than the first length, extending along the third peripheral portion, and comprising a first end and a second end, a third conductive portion extending from a portion that is adjacent to the first end of the first conductive portion to a portion that is adjacent to the first end of the second conductive portion along the first peripheral portion, the second peripheral portion, and the third peripheral portion, a fourth conductive portion extending from a portion that is adjacent to the second end of the first conductive portion to a portion that is adjacent to the second end of the second conductive portion along the first peripheral portion, the fourth peripheral portion, and the third peripheral portion, a first nonconductive portion between the first end of the first 
a touch screen display visually exposed through the first plate (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158,   top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115); and 
at least one wireless communication circuit electrically connected to a first point in the first conductive portion, a second point in the second conductive portion, a third point in the third -3-ATTORNEY DOCKET No.: SAMS07-86019 PATENT conductive portion, which is adjacent to the third nonconductive portion, or a fourth point in the fourth conductive portion, which is adjacent to the second nonconductive portion (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158,   top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile 
wherein the at least one wireless communication circuit is configured to: receive a first downlink signal through the first point or the second point and a second downlink signal, which has a frequency that is higher than the frequency of the first downlink signal, through the third point or the fourth point, to support downlink carrier aggregation; transmit a third uplink signal through the first point or the second point and a fourth uplink signal, which has a frequency that is higher than the frequency of the third uplink signal, through the third point or the fourth point, to support uplink carrier aggregation; and transmit a fifth signal through the first point and the second point and a sixth signal, which has a frequency that is higher than the frequency of the fifth signal, through the third point and the fourth point, to support transmission diversity (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158,   top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth, RFID frequency, IrDA frequency, UWB frequency, ZigBee frequency and the like; GPS module, different frequency bands).  
2. (Original) The electronic device of claim 1, wherein the at least one wireless communication circuit is configured to: transmit the fifth signal having a first phase and the fifth signal having a second phase through the first point and the second point, to support beam forming; and transmit the sixth signal having a third phase having a frequency that is higher than the frequency of the fifth signal and the sixth signal having a fourth phase, through the third 
Regarding claim 3, Ryu discloses the electronic device of claim 1, wherein the at least one wireless communication circuit is configured to receive at least one frequency selected from a first downlink band having a first frequency range between 600 MHz and 1800 MHz or a second downlink band having a second frequency range between 600 MHz and 1800 MHz and which is higher than the first downlink band, as the first downlink signal, wherein the first downlink band has a frequency range between 850 MHz and 900 MHz, and wherein the second downlink band has a frequency range between 900 MHz and 1000 MHz (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158,   top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency, IrDA frequency, UWB frequency, ZigBee frequency and the like; GPS module, different frequency 
Regarding claim 4, Ryu discloses the electronic device of claim 3, wherein the at least one wireless communication circuit is configured to receive at least one frequency selected from a third downlink band, a fourth downlink band that is higher than the third downlink band, or a fifth downlink band that is higher than the fourth downlink band, as the second downlink signal, and wherein the third downlink band, the fourth downlink band, and the fifth downlink band have frequency ranges selected from predetermined frequencies (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency – 300GH-400THz, UWB frequency 3.1-10.6 GHz, ZigBee frequency – 2.4GHz and the like; GPS module – 1575.42 MHz, 1227.6MHz, different frequency bands, WLAN, Wi-Fi - GHz, Wireless Broadband (Wibro), Wimax, HSDPA; par. 0160, 0168, 0177, 0194, 0197, 0204 – decoupling line or phase shift line for offsetting the frequency interference between the plurality of antennas).  
Regarding claim 5, Ryu discloses the electronic device of claim 4, wherein the third downlink band has a frequency range between 1800 MHz and 1900 MHz, and wherein the fourth downlink band has a frequency range between 2100 MHz and 2200 MHz, and the fifth downlink band has a frequency range between 2600 MHz and 2700 MHz (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 
Regarding claim 6, Rye discloses the electronic device of claim 1, wherein the at least one wireless communication circuit is configured to transmit at least one frequency selected from a first uplink band having a first frequency range between 600 MHz and 1800 MHz and a second uplink band having a second frequency range between 600 MHz and 1800 MHz and which is higher than the first uplink band, as the third uplink signal (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency – 300GH-400THz, UWB frequency 3.1-10.6 GHz, ZigBee frequency – 2.4GHz and the like; GPS module – 1575.42 MHz, 1227.6MHz, different frequency bands, WLAN, Wi-Fi - GHz, Wireless Broadband (Wibro), Wimax, HSDPA; par. 0160, 0168, 0177, 0194, 0197, 
Regarding claim 7, Rye discloses the electronic device of claim 6, wherein the fourth uplink signal has a third uplink band, a fourth uplink band that is higher than the third uplink band, and a fifth uplink band that is higher than the fourth uplink band, and wherein the third to fifth uplink bands have frequency ranges selected from frequencies between 1500 MHz and 2700 MHz (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency – 300GH-400THz, UWB frequency 3.1-10.6 GHz, ZigBee frequency – 2.4GHz and the like; GPS module – 1575.42 MHz, 1227.6MHz, different frequency bands, WLAN, Wi-Fi - GHz, Wireless Broadband (Wibro), Wimax, HSDPA; par. 0160, 0168, 0177, 0194, 0197, 0204 – decoupling line or phase shift line for offsetting the frequency interference between the plurality of antennas).  
Regarding claim 8, Rye discloses the electronic device of claim 1, wherein the at least one wireless communication circuit comprises: a first transceiver electrically connected to the first conductive portion; and a second transceiver electrically connected to the second conductive portion, and wherein the first transceiver is located to be closer to the first conductive portion that to the second conductive portion, and the second transceiver is located to be closer to the second conductive portion that to the first conductive portion (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, 
Regarding claim 9, Rye an electronic device comprising: a housing comprising a side member defining sides of the electronic device; a touchscreen display, at least a portion of which is housed in the housing, to be visually exposed to the outside; a first conductive portion defined by a first portion of the side member; a second conductive portion defined by a second portion of the side member; a third conductive portion defined by a third portion of the side member; a fourth conductive portion defined by a fourth portion of the side member; and at least one wireless communication circuit electrically connected to a first point in the first portion, a second point in the second portion, a third point in the third portion, and a fourth point in the fourth portion, the first point is spaced apart from the third point by a first distance, the second point is spaced apart from the third point by a second distance that is smaller than the first distance, and the fourth point is spaced apart from the third point by a third distance that is larger than the first distance, wherein the at least one wireless communication circuit is configured to: transmit a primary component carrier signal through the third conductive portion and the fourth conductive portion, to support transmission diversity; and transmit a secondary component carrier signal 
Regarding claim 10, Rye discloses the electronic device of claim 9, wherein the at least one wireless communication circuit is configured to: receive a downlink signal through the third conductive portion; transmit a first signal of the primary component carrier signal through the third conductive portion; transmit a second signal of the primary component carrier signal through the fourth conductive portion, to support transmission diversity, together with the first signal of the primary component carrier signal; and transmit a signal for executing uplink carrier aggregation through the first conductive portion (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency 
Regarding claim 11, Rye discloses an electronic device comprising: a housing comprising a side member defining sides of the electronic device; a touchscreen display, at least a portion of which is housed in the housing, to be visually exposed to the outside; a first conductive portion defined by a first portion of the side member; a second conductive portion defined by a second portion of the side member, which is located on a side that is opposite to the first portion when viewed from [[the]] an upper side of the touch screen display exposed to the outside; and at least one wireless communication circuit electrically connected to a first point in the first portion and a second point in the second portion, wherein the at least one wireless communication circuit is configured to: generate a first signal having a first phase of a primary component carrier and a second signal having a second phase of the primary component carrier; transmit the first signal through the first conductive portion; and transmit the second signal through the second conductive portion, to support transmission diversity (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency – 300GH-400THz, UWB frequency 3.1-10.6 GHz, ZigBee 
Regarding claim 12, Rye the electronic device of claim 11, wherein the side member has a substantially rectangular shape comprising a first corner and a second corner that is diagonally opposite to the first corner when viewed from the upper side of the touchscreen display, wherein the first portion is located in an area that is adjacent to the first corner, and the second portion is located in an area that is adjacent to the second corner (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency – 300GH-400THz, UWB frequency 3.1-10.6 GHz, ZigBee frequency – 2.4GHz and the like; GPS module – 1575.42 MHz, 1227.6MHz, different frequency bands, WLAN, Wi-Fi - GHz, Wireless Broadband (Wibro), Wimax, HSDPA; par. 0160, 0168, 0177, 0194, 0197, 0204 – decoupling line or phase shift line for offsetting the frequency interference between the plurality of antennas).  
Regarding claim 13, Rye discloses the electronic device of claim 11, wherein the at least one wireless communication circuit comprises: a digital signal processor configured to generate the first signal and the second signal in a digital scheme; and a phase shifter configured to generate the first signal and the second signal in an analog scheme (Ryu; figure 1, 2A-2B, 3, 6A, 
Regarding claim 15, Rye discloses the electronic device of claim 14, wherein the at least one wireless communication circuit is configured to receive at least one frequency selected from a first downlink band having a first frequency range between 600 MHz and 1800 MHz or a second downlink band having a second frequency range between 600 MHz and 1800 MHz and which is higher than the first downlink band, as the first downlink signal (Ryu; figure 1, 2A-2B, 3, 6A, 6B, 6E, 6F; par. 0042, 0056, 0063, 0064, 0065, 157, 158, top plate 201, antennas 310, 320, 330, 340, bottom plate 203, body portion, non-conductive regions, touch screen, wireless communication unit 110, broadcast receiving module 111, mobile communication module 112, wireless Internet module 113, short-range communication module 114, location information module 115; par. 0050, 0051, 0053, 0117, 0120, 0135, 0141 – Bluetooth - GHz, RFID frequency – MHz, GHz, IrDA frequency – 300GH-400THz, UWB frequency 3.1-10.6 GHz, ZigBee frequency – 2.4GHz and the like; GPS module – 1575.42 MHz, 1227.6MHz, different frequency bands, WLAN, Wi-Fi - GHz, Wireless Broadband (Wibro), Wimax, HSDPA; par. 0160, 0168, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887